             Case 5:19-cv-01325 Document 1 Filed 11/12/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

PRINCESS VILLARREAL                              §
     Plaintiff                                   §
                                                 §
VS.                                              §      CIVIL ACTION NO: 5:19-CV-01325
                                                 §
TARGET CORPORATION                               §
    Defendant                                    §


         DEFENDANT, TARGET CORPORATION’S, NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

       Please take notice that Defendant, TARGET CORPORATION, pursuant to 28 U.S.C.

§§1332(a), 1441(a), 1446 and the applicable Local Rules of the Western District of Texas, hereby

removes to this Court the state court action described below:

   1. On October 9, 2019, an action was commenced in the 225th Judicial District Court of the

       State of Texas in and for Bexar County, Texas, entitled PRINCESS VILLARREAL vs.

       TARGET CORPORATION with Cause No. 2019CI21349 (“Target”). A copy of

       Plaintiff’s Original Petition with its service of process upon Defendant is attached hereto

       as Exhibit A.

   2. Defendant, Target, was served with suit on October 15, 2019.

   3. Defendant, Target, filed an Original Answer on November 6, 2019, a copy of which is

       attached hereto as Exhibit B. Defendant, Target, served a Court Advisory on November

       6, 2019, a copy of which is attached hereto as Exhibit C.

   4. This Notice of Removal is filed in accordance with 28 U.S.C. §§1441(b) and 1446.

   5. This action is a civil action of which this Court has original jurisdiction under 28 U.S.C.

       §1332 and is one which may be removed to this Court by Defendant pursuant to the

NOTICE OF REMOVAL - VILLARREAL                                                          Page 1 of 4
             Case 5:19-cv-01325 Document 1 Filed 11/12/19 Page 2 of 4



       provisions of 28 U.S.C. §1332 (a) in that it is a civil action between citizens of Texas and

       citizens or subjects of a foreign state, and the matter in controversy exceeds the sum of

       $75,000.00 exclusive of interest and costs. Plaintiff’s claims are based on alleged injuries

       suffered by PRINCESS VILLARREAL, while on Defendant’s premises. Based on the

       Original Petition, Plaintiff seeks damages for past and future medical expenses, past and

       future physical pain and suffering, past and future mental anguish, past and future physical

       impairment and fear of future disease or condition. Plaintiff sought monetary relief in an

       amount over $200,000 and not more than $1,000,000.00.

   6. Defendant is informed and believes that Plaintiff is a resident of the State of Texas based

       on statements contained in Plaintiff’s Original Petition. The incident made the basis of this

       lawsuit occurred in Bexar County, Texas. Defendant was, at the time of the filing of this

       action, and still is, a citizen of Minnesota, being incorporated under the laws of the State

       of Minnesota and having its principal place of business in the State of Minnesota.

       Defendant is a citizen of Minnesota because it is a corporation organized under the laws of

       Minnesota and because none of its members are residents of the State of Texas. For

       purposes of determining diversity of citizenship, a corporation is deemed a citizen of the

       state where the corporation’s principal place of business is; the corporation’s principal

       place of business is the place from which the corporation is controlled. Hertz Corp. v.

       Friend, 559 U.S. 77, 92-93 (2010).

   7. Removal is proper because there is complete diversity between the parties under 28 U.S.C.

       §1332(a). Defendant is a corporation incorporated under the laws of the State of Minnesota,

       with its principal place of business in Minnesota. 28 U.S.C. §1332(a, c); Hertz Corp. v.

       Friend, 559 U.S. 77, 92-93 (2010) (corporation's principal place of business is the place



NOTICE OF REMOVAL - VILLARREAL                                                           Page 2 of 4
             Case 5:19-cv-01325 Document 1 Filed 11/12/19 Page 3 of 4



       from which the corporation is controlled). Target Corporation is, therefore, a citizen of

       Minnesota and of no other state.

   8. Defendant is removing this case within the 30-day period stipulated by the rules based on

       notice of the amount in controversy being greater than $75,000.00 exclusive of interest and

       attorneys’ fees.

   9. All pleadings, process, orders, and all other filings in the state court action are attached to

       this notice as required by 28 U.S.C. §1446(a).

   10. Venue is proper in this district under 28 U.S.C. §1441(a) because this district and division

       embrace the place in which the removed action has been pending.

   11. The undersigned has served notice of the removal of this action on Plaintiff by serving

       counsel for Plaintiff with this Notice of Removal and has filed a copy of this Notice of

       Removal with the Clerk in the State Action. A copy of the Notice of Filing of the Notice

       of Removal is attached hereto as Exhibit D.

   12. In accordance with 28 U.S.C. §1441(a), this matter is being removed to the U.S. District

       Court for the Western District of Texas, San Antonio Division because this court is the

       court for the district and division embracing the place where such action is pending, i.e.,

       Bexar County, Texas.

       WHEREFORE, Defendant Target Corporation, respectfully requests that this case be

entered upon the docket of the United States District Court for the Western District of Texas,

pursuant to 28 U.S.C. §§1441 and 1446.




NOTICE OF REMOVAL - VILLARREAL                                                            Page 3 of 4
            Case 5:19-cv-01325 Document 1 Filed 11/12/19 Page 4 of 4



                                           Respectfully submitted,

                                           PAUL GARCIA & ASSOCIATES
                                           1901 N.W. Military Hwy., Ste. 218
                                           San Antonio, Texas 78213
                                           T: (210) 340-1818
                                           F: (210) 340-4073
                                           E: service@pgtxlaw.com

                                           /s/ Paul Garcia
                                           PAUL GARCIA
                                           State Bar No. 00798199
                                           CLARKSON BROWN
                                           State Bar No. 00798082
                                           ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was served in
accordance with the Federal Rules of Civil Procedure, this 12th day of November 2019 on the
following counsel of record, properly addressed as follows:

       Joe A. Gamez
       Jose L. Rios, Jr.
       LAW OFFICE OF JOE A. GAMEZ, P.C.
       1119 E. Fresno, San Antonio, TX 78201
       ATTORNEYS FOR PLAINTIFF

       Served via: e-mail message generated by the CM/ECF E-Filing system on:
       attyjagamez@gmail.com and JRios@jagamezlaw.com


                                           /s/ Paul Garcia
                                           PAUL GARCIA




NOTICE OF REMOVAL - VILLARREAL                                                      Page 4 of 4
